Citation Nr: 1541572	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to residuals of a gunshot wound (scars).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 11, 1976 to February 2, 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for depression.  After receiving additional evidence, the RO continued the denial of this claim in October 2010.  The Board has recharacterized this claim more broadly, as indicated on the title page, for the reasons discussed below.

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2013.  The transcript of the hearing is contained in the claims file. 

In June 2014, the Board remanded the issue of entitlement to service connection for residuals of a gunshot wound of the abdomen (scar) and remanded the claim for entitlement to service connection for depression, deferring consideration of this issue in light of the fact that service connection was being claimed as secondary to the gunshot would residuals.

In a November 2014 rating decision, the RO granted entitlement to service connection for two separate abdominal surgical scars related to the gunshot wound.  As entitlement to service connection for scars due to gunshot wound residuals was the benefit being sought, the November 2014 rating decision constituted a grant of the full benefit sought with regard to this issue, and this issue is thus no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (The grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability).  The remaining issue has been returned to the Board for adjudication, as indicated on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a current psychiatric disability, to include depression.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to residuals of a gunshot wound (scar), are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has fulfilled the above requirements.  In a VCAA notice letter sent in January 2010, prior the issuance of the rating decision, the Veteran was informed of the evidence needed to establish entitlement to service connection.  38 C.F.R. § 3.303.  The Board notes that the notice letter did not specifically address the criteria for establishing secondary service connection under 38 C.F.R. § 3.310.  The Board does not find this omission to be prejudicial, however, as the Veteran and his representative raised this theory of entitlement at the July 2013 Board hearing and demonstrated actual knowledge of what was required.  See Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008) (notice defects are not prejudicial where (1) any defect was cured by actual knowledge on the part of the claimant; or (2) a reasonable person could be expected to understand from the notice what was needed); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  Additionally, as the Board is denying the current issue based on the absence of a current disability, any lack of knowledge of the elements required to show that a disability was caused or aggravated by a service-connected disease or injury would be harmless error, as the current disability requirement has not been met.  Thus, this defect in the VCAA notice is not prejudicial in the current case.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  Based on information provided by the Veteran, VA treatment records, private treatment records, and records from the Social Security Administration were requested, obtained, and associated with the claims file.  There is no indication that pertinent medical records were not appropriately requested, or that records received were not appropriately associated with the claims file.  An adequate VA examination was held in February 2015, and this report has also been associated with the claims file.

The Veteran was afforded a VA hearing with the undersigned in July 2013.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issue of entitlement to service connection for depression, as secondary to residuals of a gunshot wound (scars) is thus ready to be considered on the merits.

II. Analysis

The Veteran contends that he has depression which either had its onset during service or has been caused or aggravated by his service-connected gunshot wound residuals.  The Veteran was granted entitlement to service connection for scars to the right flank and midline of the abdomen related to an aggravated pre-service gunshot wound in a November 2014 rating decision.

The Veteran testified at a July 2013 Board hearing that he began to self-medicate his symptoms of depression and pain from his aggravated stomach gunshot wound after service.  Board Hearing Transcript 8.  He indicated that his psychiatric symptoms have been continuous since service to the present.  Id. at 12.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

In the instant case, the Veteran's service treatment records are silent for any complaints or treatment related to depression or any other mental health issues.  

The Veteran's VA treatment records show treatments for drug and alcohol abuse rehabilitation from 1992 through 1994.  In a June 1996 letter to VA, the Veteran wrote that everything changed for him in the service and that after he came home he had trouble with the law and with drugs.

The Veteran's records from the Social Security Administration include an October 2004 disability report.  At the evaluation, the Veteran stated that his depression had been documented since 1992.  The examining psychologist interviewed the Veteran and diagnosed him with depression, history of cocaine abuse, and history of opioid (heroin) abuse.

The Veteran's records from the Milwaukee County Correctional Health Services and from the Milwaukee County Behavioral Health Division show multiple complaints related to depression.  In June 2004, he was noted to have polysubstance dependence and mood disorder.  November 2004, May 2005, and October 2005 psychiatry assessments note a diagnosis of PTSD.  At a June 2006 disability report, the Veteran was diagnosed with dysthymic disorder, memory dysfunction, malingering, and multi-substance dependencies in forced remission.  An October 2005 evaluation notes a history of depression and personality disorder.  In February 2008 he reported he was depressed, and a psychiatric assessment diagnosed the Veteran with antisocial personality disorder and mood disorder.

The Veteran was afforded a VA psychiatric examination with a psychologist in February 2015.  The examiner reviewed the electronic claims file and performed an in-person evaluation of the Veteran.  The examiner noted that the Veteran was a poor historian and discussed his prior history both as provided and taken from his review of the claims file.  He discussed the Veteran's history of substance abuse treatment and his prior diagnoses, including the October 2004 diagnosis of depression and the diagnosis from Milwaukee County Behavioral Health Division of mood disorder.  He also noted that the Veteran had abused alcohol, cocaine, heroin, prescription drugs, and cannabis, and while the Veteran denied using drugs since 1992, this was contradicted by a positive February 2010 urinary drug screen.  The examiner found that the Veteran had memory, speech, judgment, impulse control, and abstract thinking impairment, as well as grossly inappropriate behavior.  He appeared lethargic, with dysarthric speech, disorganized thought, and blunted affect.  The Veteran fell asleep several times during the examination and was difficult to awaken.  Based on the examination and review of all medical records, the psychologist found that the Veteran did not have a psychiatric diagnosis and diagnosed him only with history of polysubstance dependence.

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection on a direct or secondary basis in this case.

The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or has had, at any time since he filed the current claim in January 2010, a diagnosis of a psychiatric disorder.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a diagnosis of any psychiatric disorder, entitlement to service connection for a psychiatric disability is not warranted on a direct, secondary, or any other basis.  See Brammer, 3 Vet. App. at 225; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for depression in January 2010.  Although the evidence contains notations of diagnoses of mood disorder, PTSD, and dysthymic disorder, these diagnoses were all made well before the claim for service connection for depression was filed.  The Board notes that this is not a case such as Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There, the Court held that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id. at 294.  In this case, there was no recent diagnosis and the Board has considered the evidence of diagnoses prior to the pendency of the claim.  The February 2015 VA examiner acknowledged the Veteran's prior diagnoses when discussing his medical history, but nevertheless declined to diagnose a psychiatric disorder and indicated that this lack of diagnosis was based on his examination and review of the claims file.  The opinion of the February 2015 VA examiner is supported by the evidence of record and constitutes probative evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The examiner performed an in-person examination of the Veteran and reviewed the claims file and medical records, and on the basis of this information and his expert medical knowledge, concluded that the Veteran did not have a current diagnosis of a psychiatric disorder.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board notes that, although the Veteran filed his claim for service connection for depression, given the other diagnoses prior to the pendency of the claim, it has broadened the issue to encompass any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  

In addition, the Veteran was asked to provide evidence of any current treatment for mental disorders, and he has failed to do so.  The only private medical care provider identified by the Veteran pertained to treatment for his lower back, and in July 2010 he specifically stated that he did not receive any treatment there for his claimed depression.

The only diagnosis that the February 2015 found was warranted was a "history of polysubstance dependence," although the Veteran denied current drug use, and the examiner did not find any current diagnosis that meets the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria, including one pertaining to substance abuse.  The Board also notes that, to the extent that the Veteran may intend for his claim to include entitlement to service connection for drug or alcohol dependence, service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 3.301(a).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  Drug abuse is defined as the use of illegal drugs (including prescription drugs illegally obtained), the intentional use of drugs for other than the medically intended use, or the use of substances to enjoy their intoxicating effects.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).   The Board therefore finds that even if a current diagnosis of substance dependence had been found, service connection on this basis would not be warranted.

There are no contrary medical opinions from the period on appeal showing that the Veteran has a current diagnosis of a psychiatric disorder.  The Board has also considered the Veteran's lay statements indicating that he believes he does currently have depression.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether he meets the criteria for a psychiatric diagnosis appears to be testimony as to a specialized field that requires training in psychiatry or psychology and the ability to identify specific symptomatic behaviors, and extends beyond symptoms that are immediately observable by a lay witness.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

Even assuming the Veteran's competence to opine on this question, the Board finds the specific opinion of a trained psychologist after examination to be of greater probative weight than the Veteran's general lay assertions.  While lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for depression, to include as secondary to residuals of a gunshot wound (scars).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.





ORDER

Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to residuals of a gunshot wound (scars), is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


